Order filed April 13, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00141-CV
                                   ____________

                       WLSC INCOPRO, LLC, Appellant

                                         V.

                ADMIRAL INSURANCE COMPANY, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-24459

                                    ORDER

      The notice of appeal in this case was filed March 12, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 28, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Hassan.